DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki et al. (US 2015/0155505).
 	With respect to claims 26, 30, 36 Yamazaki describes a method for a display device comprising: forming element layer 410 and 411 (claimed stack layer) includes transistor and light-emitting layer (paragraphs 143-147) over a substrate 462 and 463 (claimed formation substrate) respectively (paragraphs 138-140), a resin layer 320a and 320b between the element layer 410 or 411 and the substrate 462 or 463 (paragraph 141); irradiating the structure including the layer 410, 411 and resin layer with laser light through the substrate 462, which would irradiate an inside of the resin layer and separating the stack 410 from the substrate 462 and the stack 411 from substrate 463 (fig. 4D, 5B; paragraphs 155, 164), bonding surface of the stack 410 and 411 to a flexible substrate 301 and 307 where the substrate 462 and 463 are separated from the stack 410 and 411 (fig. 5B; paragraphs 163, 164).
With the teaching of using “a pulsed laser and the substrate is moved within a range that is irradiated with the laser beam so that the whole or necessary portion of the laser can be irradiated with laser light” (paragraph 156), this indicated that there are at least 2 shots of laser light (pulsed laser) irradiating the substrate.  Also, paragraphs 157, 158 describe two or more laser oscillators may be used to provide laser beams.  This would also provide at least a first and second laser shot (from different oscillators) during the irradiating step of the substrate. There must be a portion overlap with the first and second shots of laser light because the substrate is irradiated so that the whole or necessary portion of the substrate are irradiated with laser light as described in paragraph 156.  Therefore, the process above would provide claimed wherein a portion overlapping with the first shot of the laser light and the second shot of the laser light is provided at the step of irradiating the first formation substrate with laser light.

	With respect to claims 27-29, 31-33, any of substrate 462 and 463 would provide claimed second substrate and the stack layer 410 and 411 are between the substrate 462 and 463 with a bonding layer (paragraph 127; fig. 4C).
 	With respect to claim 34 the separation is done in a manner that part of the resin layer remains on the substrate (paragraph 161).
 	With respect to claim 35 the method further includes forming of channel region of a transistor comprises of polycrystalline silicon (paragraphs 95, 98, 168).
With respect to claims 20-22, any of substrate 462 and 463 would provide claimed second substrate and the stack layer 410 and 411 are between the substrate 462 and 463 with a bonding layer (paragraph 127; fig. 4C).
 	With respect to claim 23, the separation is done in a manner that part of the resin layer remains on the substrate (paragraph 161).
 	With respect to claim 24, the method further includes forming of channel region of a transistor comprises of polycrystalline silicon (paragraphs 95, 98, 168).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.9,437,831. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a method for forming a display device with same steps of separating a structure of a first element or a stack having a transistor and EL or light-emitting device from a substrate by irradiating the structure including a resin layer with a laser light.  Even though claims of patent ‘831 do not describe an inside of the resin layer is irradiated with the laser light.  However, the inside must be irradiated as the laser light irradiates the whole structure in order to reduce an adhesion of between the resin layer and the substrate.  Claims 1-22 of patent No. 9,437,831 would provide a portion overlapping with a first shot of the laser light and second shot of the laser is provided at the step of the irradiating the substrate since the same is processed with the same steps using an excimer laser beams outputted from a plurality of oscillators.  
Response to Arguments

With respect to applicant’s remark that Yamazaki fails to teach that more than one shot is irradiated at the substrate, please see paragraph 156 where he teaches of irradiating the substrate with pulsed laser during the step of irradiating the substrate.  Every time the laser is pulsed, it’s considered that a shot is being irradiating the substrate.  Therefore, a pulsed laser would provide claimed irradiating the substrate with at least first and second shot in the step of irradiating the substrate.  Furthermore, paragraphs 157, 158 describe two or more laser oscillators may be used to provide laser beams.  This would also provide at least a first and second laser shot (from different oscillators) during the irradiating step of the substrate. There must be a portion overlap with the first and second shots of laser light because the substrate is irradiated so that the whole or necessary portion of the substrate are irradiated with laser light as described in paragraph 156.
 	With respect to applicant’s remark concerning the first and second shot are overlapped and irradiate a same portion of the substrate, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and second shots are overlapped and irradiate a same portion of the substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The limitation of “wherein a portion overlapping with the first shot of the laser light and the second shot of the laser light is provided at the step of the irradiating the first formation substrate with the laser light”, given their broadest interpretation, see MPEP 2111, is considered as there is a portion of the substrate being irradiated with the first and second shots.  In another word, the first and second shots can irradiate at different part of this portion of the substrate but not the whole portion.  There are no limitations expressively describe that these two shots are overlapping each other on the substrate nor they irradiate a same part of this portion of the substrate.  
 	Even if this is the case, please see paragraphs 157, 158 and fig. 6 where Yamazaki describes two laser light 610a and 610b, providing two laser beams/shots, that are synchronized or superimposed during the irradiating step of the substrate.  This would provide claimed the first and second shots irradiate a same portion of the substrate.  
 	Also, as pulsed laser irradiating step while moving the substrate so that the whole substrate can be irradiated described by Yamazaki in general would inherently provide overlapping pulses over the substrate.  This is described in WO-9723806, where it describes “in the conventional laser crystallization method, in which laser irradiated is performed while moving the substrate, the polysilicon become non-uniform due to variations between laser oscillation pulses and overlapping portion of the laser irradiation area” and in JP 4954359B2 where it describes “when the pulsed excimer laser beam is processed into a linear shape and, for example, a non-single crystal silicon film is irradiated while the linear laser beam is scanned, a phenomenon that stripes are formed at the overlapping portion of the beam and the beams may occur (paragraph 7).  
 	With respect to applicant’s remark concerning double patenting of claims 19-25 and that the claims of patent ‘831 doesn’t describe using 10-40 shots of laser lights have been considered and found persuasive.  The double patenting rejections of claims 19-25 have been withdrawn.  
 	With respect to applicant’ remarks to the double patenting of claim 26 and the patent ‘831 doesn’t describe overlapping of the first and second shots on a same portion is not in the claim 26.  As explained above, the limitation of “wherein a portion overlapping with the first shot of the laser light and the second shot of the laser light is provided at the step of the irradiating the first formation substrate with the laser light”, given their broadest interpretation, see MPEP 2111, is considered as there is a portion of the substrate being irradiated with the first and second shots.  In another word, the first and second shots can irradiate at different part of this portion of the substrate but not the whole portion.  There are no limitations expressively describe that these two shots are overlapping each other on the substrate nor they irradiate a same part of this portion of the substrate.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



6/29/2022